Citation Nr: 1214710	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-11 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for chondromalacia of the left knee with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1965 to June 1967 and from October 1975 to December 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision in which the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas increased the Veteran's disability rating for his service-connected left knee disorder from a noncompensable evaluation to a 20 percent rating.  After receiving notice of that determination, the Veteran perfected a timely appeal with respect to this decision.  

During the pendency of this appeal, the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) at the North Little Rock RO in April 2009.  In a February 2009 letter, the RO notified the Veteran as to the date, time, and location of his hearing.  The letter also provided the Veteran with the option to request a different type of hearing or withdraw his hearing request altogether.  In correspondence dated in March 2009, the Veteran withdrew his request for a hearing.  See 38 C.F.R. §20.702(e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  Therefore, no hearing is required prior to consideration of the appeal.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected left knee disorder is currently evaluated as 20 percent disabling.  After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's increased rating claim for his service-connected left knee disorder is required to allow for further development of the record.  
The Veteran was afforded a VA examination of his left knee in November 2006, at which time he provided his military history and reported to experience pain, weakness, stiffness, instability and giving way in his left knee.  The Veteran also reported to experience symptoms of fatigability and lack of endurance due to increasing pain with activity.  The Veteran explained that he works as a correctional officer and experiences increasing pain in his left knee when walking up and down the staircase and during prolonged periods of standing and walking.  With respect to his activities of daily living, he claims that his wife handles most of the yard work, and, while he occasionally trims the trees, he has difficulty performing any type of home repair if he has to utilize a ladder.  

Upon physical examination, the examiner observed the presence of lateral and medial stability and noted that the tests for laxity, to include anterior and posterior drawer signs and McMurray's test, produced negative results.  The range of motion of the Veteran's left knee was shown to be 0 to 62 degrees during active range of motion, 0 to 90 degrees during passive range of motion, and 0 to 58 degrees during repetitive motion.  According to the examiner, there was objective evidence of pain with guarding and grimacing, as well as additional limitation of motion or joint function secondary to pain, fatigue, weakness or lack of endurance following repetitive use.  In addition, the report of X-rays taken of the Veteran's left knee revealed minor degenerative changes and mild degenerative joint disease (DJD) of the patellofemoral joint.  Based on her evaluation of the Veteran, the examiner diagnosed the Veteran with chondromalacia of the left knee. 

VA treatment records generated at the VA Medical Center (VAMC) in Shreveport, Louisiana and the VA Outpatient Clinic in Texarkana, Arkansas, dated from April 2007 to September 2008, reflect that the Veteran has continued receiving treatment for his left knee problems.  During an April 2007 VA treatment visit, the Veteran reported increasing pain in his left knee and stated that the pain began years ago and has worsened throughout the years.  In August 2007, the Veteran presented at the Shreveport VAMC with complaints of worsening pain, weakness, and giving way in his left knee while walking.  During a February 2008 VA treatment visit, the Veteran described a numbing sensation in his left knee and reported "significant weakness of LLE (lower left extremity) and [that] his foot drags some."  Physical examination of his left knee revealed normal McMurray's, Lachman's and anterior and posterior drawer tests, with a range of motion from 0 to 120 degrees without any signs of instability or effusion. 

Further review of the claims file reveals that the last available VA examination of the Veteran's left knee disability was the November 2006 VA examination, which was conducted approximately five-and-a-half years ago.  The Board acknowledges that the January 2012 rating decision, which is located in the Virtual VA system, reflects that the Veteran was recently afforded a VA examination in December 2011.  While it appears that this examination was primarily provided in connection to disabilities which are currently not on appeal, a review of the rating decision reflects that the Veteran's left knee was also evaluated during the December 2011 examination [possibly in connection with his claim for a total disability evaluation based on unemployability (TDIU)].  In any event, however, the findings derived from this examination report are unavailable as the referenced December 2011 VA examination report is neither associated with the claims file nor located within the Virtual VA system.  As such, the Board is unable to determine whether these findings are sufficient in evaluating the current nature and severity of the Veteran's left knee disability.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  In light of the records reflecting ongoing treatment for, and evaluation of, the Veteran's left knee problems, and as it has been approximately five-and-a-half years since the Veteran's last available VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified December 2011 VA examination report may have a bearing on the Veteran's claim, on remand the Agency of Original Jurisdiction must attempt to obtain this examination report.  Also, as this matter is being remanded for further development, the RO should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment, and evaluation, that the Veteran has received for his left knee disability from the VA Outpatient Clinic in Texarkana, Arkansas as well as the VAMC in Shreveport, Louisiana from September 2008 to the present.  In particular, the Board is interested in the report of the December 2011 VA examination conducted at the Shreveport VAMC.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected left knee chondromalacia with degenerative changes.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be annotated in the evaluation report.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with the service-connected left knee disorder should be noted in the examination report-including, in particular, any limitation of motion, instability, or ankylosis of the Veteran's left knee that is associated with this service-connected disorder.  

Also, the examiner should discuss whether the Veteran's left knee disorder exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left knee repeatedly over a period of time.  

In addition, the examiner should specifically comment on the impact of the Veteran's service-connected left knee disability on his industrial activities, including his ability to obtain and to maintain employment.  

A complete rationale for all opinions expressed must be provided.  

3. Following completion of the above, re-adjudicate the issue of entitlement to a disability rating greater than 20 percent for the service-connected chondromalacia of the left knee with degenerative changes.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


